Shaw, C. J.
Brief as a declaration in slander may now be, it must set forth slanderous words, spoken, written or published by the defendant, directly about or respecting the plaintiff, and “ by means thereof” accusing the plaintiff, or imputing to him a particular offence. The slander consists in speaking words “ about,” or “ respecting,” or (which is the familiar and technical mode of statement) “ of and concerning ” the plaintiff. The word “ accused ” the plaintiff, by certain words, is not equivalent to an averment that the defendant spoke them of the plaintiff. Even the form prescribed in the practice act, St. 1852, c. 312, has the words publicly accused the plaintiff, &c., “ by words spoken of the plaintiff, substantially as follows.”

Demwrrer sustained.